DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s remarks filed on 07/05/2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites: “the service option authorization message excludes particulars of the second customer ledger.” 
	Claim 7 recites: “exclude particulars of the first customer ledger.”

	Claim 11 recites: “excludes particulars of the first customer ledger”
	One of ordinary skill in the art would be unsure as to what the ‘particulars of the first or second customer ledger’ comprise. The applicant’s specification does not set forth what the particulars comprise in a clear and concise method. Does the applicant mean to claim the particulars in reference to technical specifications, database parameters, memory limits, or something else? Therefore, the metes and bounds of the claim are unclear and the scope is undefined. Therefore, the claim limitation as written causes the claim to be indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the metes and bounds of the recited claims are directed to an abstract idea without significantly more. 

Claims 1-3 are directed to a Ledger Server (System), claims 4-11 are directed to a Data Processing Network (System), and claims 12-19 are directed to a Method. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1:
A ledger server (e.g. payment processing network 110) comprising: 
a memory (location) storing a service option database (records), 
a settlement journal and a plurality of computer processing instructions; and 
a data processor (individual processing the data) in communication (interacting) with the memory (location), wherein 
the computer processing instructions cause the data processor (individual processing the data) to: 
receive at least one service option initiation message from a first computer server (party), 
each said service option initiation message including a service option identifier and a service option value; 
for each said service option initiation message, save in the service option database (records), a database record comprising the service option identifier in association with the service option value; 
receive at least one service option authorization message from a second computer server (party) distinct from the first computer server (party), 
each said service option authorization message including one of the service option identifiers and an authorization value; 
for each said service option authorization message, validate one of the service option initiation messages by 
(i) locating in the service option database (record) the database record comprising the one service option identifier, and 
(ii) confirming that the service option value in the located database record matches the authorization value; 
update the settlement journal with a settlement journal entry identifying a transfer between a first institution ledger and a second institution ledger in an amount equal to a sum of the service option values of the validated service option initiation messages; and 
provide the first computer server (party) with a settlement message confirming the transfer.
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. 
For example, the disclosure establishes the context of a third party facilitating the steps and record keeping for a transaction between two entities having accounts. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, storing, comparing, confirming, validating, and transmitting aspects of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The metes and bounds of the recited claims are directed a method that allows two entities to conduct a secure transaction utilizing a third party to partake in a service, verify transfers of funds, obfuscate accounts and store data. The metes and bounds of the recited claims do not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. computer, ledger, processor, memory, server, communication’s device, and database) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (system), a 

Step 2B. The metes and bounds of the recited claims are is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 4 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, storing, comparing, confirming, validating, and transmitting’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the claims contain mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.


Dependent claim analysis:
Dependent claims 2, 6 and 14 further instruct the servers to confirm, update and transmit information. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 6 and 14 are patent ineligible.
Dependent claims 3, 9 and 17 further instruct the servers to confirm, update and transmit information. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 9, and 17 are patent ineligible.
Dependent claims 5 and 13 further confirm, update and transmit information to a second server. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 13 are patent ineligible.
Dependent claims 7 and 15 further instruct the servers to confirm, update and transmit information between entities.  This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 15 are patent ineligible.
Dependent claims 8 and 16 further instruct the servers to confirm, update and transmit information between entities.  This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 16 are patent ineligible.

Dependent claims 11 and 19 further instruct the servers to confirm, update and transmit information between entities. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 11 and 19 are patent ineligible.
	Dependent claim 20 further recites “for each said service option authorization message, providing the first computer server with a transaction confirmation message, the transaction confirmation message including the one service option identifier and the authorization value.” This limitation merely describes instructions and data sharing used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 20 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al. (WO2013028910) “Pourfallah” and Deinhardt et al. (US20070067236) “Deinhardt”

Regarding claim 1, Pourfallah teaches: A ledger server (e.g. Payment Processing Network 110) comprising: 

	a settlement journal (e.g. payment processing network) and; [0096]
	a plurality of computer processing instructions (e.g. instructions from system memory 1501); and [0118]
	a data processor in communication with the memory, wherein [0110]
	the computer processing instructions cause the data processor to: 
	receive at least one service option initiation message (e.g. transaction request) from a first computer server (e.g. first service provider), (0005] Systems and methods for mobile funding are provided. One such method comprises receiving a transaction request to transfer funds from a payor to a payee. The transaction request can include a payor device identifier, a payee device identifier and an amount. A payor account identifier associated with the payor device identifier, and a payee account identifier associated with the payee device identifier can each be determined. Additionally, a first service provider associated with the payor device can be determined based on the payor device identifier, and a second service provider associated with the payee device can be determined based on the payee device identifier.)
	each said service option initiation message (e.g. transaction request) including a service option identifier (e.g. transfer of funds initiated by the payee identifer) and a service option value (e.g. amount); ([0005] Systems and methods for mobile funding are provided. One such method comprises receiving a transaction request to transfer funds from a payor to a payee. The transaction request can include a payor device identifier, a payee device identifier and an amount. The transfer of funds from the first service provider to the second service provider can then be initiated using the payor account identifier and the payee account identifier. )
	for each said service option initiation message (e.g. transaction request), save in the service option database (Central Registry (e.g., a routing directory) a database record comprising the service option identifier (e.g. transfer of funds initiated by the payee identifer) in association with the service option value (e.g. amount); ([0072] The requested transaction is then received by the mobile money platform
(MMP) associated with the agent's MMO. At step 3, the agent's MMP can extract and capture transaction information from the request, such the consumer's device identifier, the agent's device identifier, the amount of the transaction, etc., and reformat the transaction information into a transaction request to be sent to a processing platform, such as Central Connection Processing Services 304 discussed above with respect to FIG. 3. The transaction request can be formatted, such as in a markup language, according to a standard published by the processing platform. [0073] At step 4, the processing platform can use a registry, such as central registry 318 or a routing directory to lookup a PAN corresponding to the consumer's device identifier, and a PAN corresponding to the agent's device identifier.)
	receive at least one service option authorization message (e.g. settlement request including transaction information) from a second computer server (e.g. second service provider) distinct from the first computer server, each said service option authorization message including one of the service option identifiers  (e.g. transfer of funds initiated by the payee identifer) and an authorization value (e.g. amount to transfer); ([0005] Additionally, a first service provider associated with the payor device can be determined based on the payor device identifier, and a second service provider associated with the payee device can be determined based on the payee device identifier. The transfer of funds from the first service provider to the second service provider can then be initiated using the payor account identifier and the payee account identifier. At least one of the first and second service providers is a mobile network operator. [0066] The reporting service can also generate reports that include clearing positions at the MMP level for MMS transactions. In accordance with an embodiment, for all inbound and outbound settlement requests the system can capture the 
	for each said service option authorization message, validate one of the service option initiation messages (e.g. transaction request) by 
	(i) locating in the service option database (Central Registry (e.g., a routing directory) the database record comprising the one service option identifier (e.g., a mobile phone's MSISDN), and ([0052] CCP 204 can further include a Central Registry (or routing directory) 318. The central registry enables cross platform money transfers using device identifiers (e.g., a mobile phone's MSISDN). The central registry 318 can store mappings of device identifiers to personal account numbers (PANs) and can be used to look-up PANs corresponding to device identifiers to conduct transactions, such as person to person (P2P) money transfers.)
	(ii) confirming that the service option value in the located database record matches the authorization value (e.g. current or past transaction information); ([0112] The database look-up module 1405 may be programmed or configured to perform some or all of the functionality associated with retrieving information from one or more databases 1413. In this regard, the database update module 1406 may receive information about a user, financial institution, a payment device, and/or current or past transaction information from one of the modules discussed herein.)
	Examiner notes that one of ordinary skill in the art would understand that ‘past transaction information’ may be reasonably interpreted as an authorization value or amount of a transaction to aid a customer or merchant to find the transaction.
	update the settlement journal with a settlement journal entry [identifying a transfer between a first institution ledger and a second institution ledger in an amount equal to a sum of the service option values of the validated service option initiation messages]; and (Fig. 12, [0066] Reporting service 342 can provide settlement and 
	provide the first computer server (e.g. first service provider) with a settlement message confirming the transfer (Fig. 4, [0060] The CCPS 304 can also provide the ability to store mapping of each PAN to a service provider (MMO/MNO) and a device identifier. Currency of each PAN can be specified. CCPS can also provide a service/API to create and update the mapping of device identifiers to PANs under each M MO/MM P. Each service request can include service provider ID, device identifier, PAN, optionally a Consumer Defined Account Name, Expiration date, and Currency, MMP account identifier, and Agent ID. In accordance with an embodiment, the CCPS can also provide the capability to deactivate/remove a mapping from the repository in the event that an account is closed.)
	Pourfallah does not explicitly teach however, Deinhardt teaches ‘update the settlement journal with a settlement journal entry identifying a transfer between a first institution ledger and a second institution ledger in an amount equal to a sum of the service option values of the validated service option initiation messages’:  ([0281] In FIG. 15, the customer remits payment to the business enterprise, as shown by 610. When the business enterprise receives payment, the business enterprise updates its records, for example, as shown by line 611. In particular, the records of the business enterprise are updated to record the fact that the customer has paid the account. The business enterprise then notifies the funding party that the account has been paid, as shown schematically at 612. The business enterprise also remits the funds received from its customer in payment of the account to the funding party as shown schematically at 613. The funding party then updates its records, as 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transaction processing system of Pourfallah to include the updated ledger system of Deinhardt in order to prevent errors and to protect investments as Deinhardt states:
[0004] Late payment of accounts receivable by debtors impacts negatively on the business or government organization that issued the accounts. Late payment of accounts receivable can cause cash flow difficulties to the party that issued the accounts. Late payment can require the party that issued the account to obtain bank or other lending organization finance to provide operating cash flow to run the business. Such finance attracts interest that is payable by the party that issued the account, thereby negatively impacting on the profit of that party. The party that issues the account may also have to employ additional staff in their accounting section to recover aged debts or outsource collection of aged debts to outside collection agencies. In either case, increased costs follow.

	In regards to claims 4 and 12, System claim 4 and Method claim 12 correspond generally to system claim 1, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Pourfallah teaches: The ledger server according to claim 1, wherein the computer processing instructions further cause the data processor to: 
	update the located database record with a confirmation database entry confirming that the service option value (e.g. stored value) of the located database record matches the authorization value (e.g. received value); ([0112] The database update module 1406 may be programmed or configured to maintain and update the databases 1413, such as authorization database 1414, user accounts database 1415, device identifier database 1416 and mobile network operator database 1417. In this regard, the database update module 1406 may receive information about a user, financial institution, a payment device, and/or current or past transaction information from one of the modules discussed herein. [0114] In 
	receive a first ledger update request (e.g. 0200 financial request) from the first computer server (e.g. first service provider), ([0095] At step 1004, the processing platform 1005 can receive and translate the 0200 financial request from the payment processing network for cash-in, cash-out, P2P and cash claim transactions. The processing platform can receive, interpret and process the 0200 financial message. At step 1006, the processing platform can prepare, format and route the authorization request to the subscriber's MMP based on the 0200 financial request received from the payment processing network. This information can be stored per the payment processing network's data retention policy.)
	the first ledger update request (e.g. 0200 financial request) including the one service option identifier (e.g. PAN); ([0095] The processing platform can receive, interpret and process the 0200 financial message. At step 1006, the processing platform can prepare, format and route the authorization request to the subscriber's MMP based on the 0200 financial request received from the payment processing network. The processing platform 1005 can identify the issuing MMP 1009 based on the PAN where funds are to be withdrawn.)
	locate in the service option database (Central Registry (e.g., a routing directory) the database record comprising the one service option identifier (e.g. payment account); ([0115] The server computer may have access to one or more databases 210, such as authorization database 1414. Each of the databases shown in this example may comprise more than one database, and may be located in the same location or at different locations. The authorization database 1414 may contain information related to a payment device and/or a payment account, as well as any other suitable information (such as transaction information) associated with the payment account.)
confirm that the located database record includes the confirmation database entry ([0114] The authorization module 1408 may be configured or programmed to perform some or all the functionality associated with authorizing a financial transaction associated with an authorization request message. The authorization module 1408 may, for instance, be programmed or configured to compare the information received by via the authorization request message with stored information at the server 1400 or a database 1413 (such as comprising verification values).

Pourfallah does not teach the following limitations, however, Deinhardt teaches:
	determine a first transfer amount less than (e.g. less than the estimated revenue) the service option value of the located database record; and ([0100] If the actual revenue generated during the period is less than the estimated revenue, the method may further comprise the first party repaying the difference between the actual revenue and the estimated revenue to the second party. this difference may attract interest for the period it was outstanding.)
	transmit a first ledger update authorization (e.g. estimate of debt) to the first computer server, wherein ([0093] The estimate may be based upon, for example, previous sales revenue for the corresponding period from the previous year. The estimate may be modified by including further historical data analysis to provide a trend analysis for revenue and modifying the revenue figure from the previous corresponding period by incorporating the trend line or trend analysis.)
	the first ledger update authorization (e.g. providing funds) includes the one service option identifier and authorizes a first partial transfer in an amount equal to the first transfer amount ([0084] In another embodiment of the third aspect of the present invention, the amount of funds transferred to the first party in step (b) equals a percentage of the amount calculated in step (a). The percentage may be agreed upon between 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transaction processing system of Pourfallah to include the updated ledger system of Deinhardt in order to prevent errors and to protect investments as Deinhardt states:
[0004] Late payment of accounts receivable by debtors impacts negatively on the business or government organization that issued the accounts. Late payment of accounts receivable can cause cash flow difficulties to the party that issued the accounts. Late payment can require the party that issued the account to obtain bank or other lending organization finance to provide operating cash flow to run the business. Such finance attracts interest that is payable by the party that issued the account, thereby negatively impacting on the profit of that party. The party that issues the account may also have to employ additional staff in their accounting section to recover aged debts or outsource collection of aged debts to outside collection agencies. In either case, increased costs follow.

	In regards to claims 6 and 14, System claim 6 and Method claim 14 correspond generally to system claim 2, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Pourfallah teaches: The ledger server according to claim 2, wherein the computer processing instructions further cause the data processor to: 
	receive a second ledger update request from the second computer server ([0032] In accordance with an embodiment, a MNO can be an MMO and either can be referred to as a service provider. [0033] As used herein, a Mobile Money Platform (MMP) refers to the platform providing the technology and/or operations for the mobile money service. [0053] The gateway services can also capture and log message responses from each MMP for audit purposes. The gateway services can route each response from the MMP to the request originator, and provide a real time connectivity interface with the consumer's or agent's MMP to request authorization and receive approval or decline confirmation.)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive a ledger or blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the second ledger update request including the one service option identifier; ([0053] The gateway services can distinguish between different types of transactions. This determination can be made based on the product ID and transaction type field of each request.)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	locate in the service option database (Central Registry (e.g., a routing directory) the database record comprising the one service option identifier; ([0115] The server computer may have access to one or more databases 210, such as authorization database 1414. 
	confirm that the located database record includes the confirmation database entry ([0114] The authorization module 1408 may be configured or programmed to perform some or all the functionality associated with authorizing a financial transaction associated with an authorization request message. The authorization module 1408 may, for instance, be programmed or configured to compare the information received by via the authorization request message with stored information at the server 1400 or a database 1413 (such as comprising verification values).
	determine a second transfer amount from a difference between the first transfer amount and the service option value of the located database record; and ([0100] If the actual revenue generated during the period is less than the estimated revenue, the method may further comprise the first party repaying the difference between the actual revenue and the estimated revenue to the second party. this difference may attract interest for the period it was outstanding.)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to determine a difference in amounts in one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	transmit a second ledger update authorization to the first computer server, wherein ([0088] A variation of the method of the first and third aspects of the present invention may also be used to provide funds to the first party based upon expected revenue for an 
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to transmit to one device or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the second ledger update authorization includes the one service option identifier and ([0093] The estimate may be based upon, for example, previous sales revenue for the corresponding period from the previous year. The estimate may be modified by including further historical data analysis to provide a trend analysis for revenue and modifying the revenue figure from the previous corresponding period by incorporating the trend line or trend analysis.)
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	authorizes a second [partial] transfer in an amount equal to the second transfer amount ([0088] A variation of the method of the first and third aspects of the present invention may also be used to provide funds to the first party based upon expected 
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.

Pourfallah does not explicitly teach partial transfer, however Deinhardt teaches at least ‘partial transfer’”:
	[0084] In another embodiment of the third aspect of the present invention, the amount of funds transferred to the first party in step (b) equals a percentage of the amount calculated in step (a). The percentage may be agreed upon between the first party and the second party. The percentage may, for example, be between 90% and 99% of the total amount calculated in step (a), or between 95% and 99% of the amount, such that the amount of funds transferred equals 90-99%, or 95-99% of the amount calculated in step (a).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transaction processing system of Pourfallah to include the a partial transfer aspect of the ledger system of Deinhardt in order to show intent, prevent errors and to protect investments as Deinhardt states:
[0004] Late payment of accounts receivable by debtors impacts negatively on the business or government organization that issued the accounts. Late payment of accounts receivable can cause cash flow difficulties to the party that issued the accounts. Late 

	In regards to claims 9 and 17, System claim 9 and Method claim 17 correspond generally to system claim 3, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Pourfallah teaches: The data processing network according to claim 4, further comprising a second communications device, wherein the second computer server is configured to: 
          receive a second credential (e.g. MMP ID) and a service option confirmation message (e.g. accessing and updating) from the second communications device (e.g. client device), ([0064] This management can include accessing and updating configuration information utilized by Mobile Money Processing Services (MMPS)/Gateway Services. Each client can be associated with a different MMP, and the client registry can store MMP-specific information for each client such as a Mobile Money Platform ID, which is a unique identifier to refer to each client's MMP, a Mobile Money Platform Name and description. The information can also include access and communication information such as security parameters, IP addresses, batch interfaces, etc.
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same 
         the service option confirmation message including the one service option identifier and the authorization value; ([0064] The information can also include access and communication information such as security parameters, IP addresses, batch interfaces, etc. [0066] In accordance with an embodiment, for all inbound and outbound settlement requests the system can capture the details of the settlement including the settlement entities, the specific PAN, transaction type, amount and currency.)
         determine a second customer ledger from the second credential; ([0112] The database look-up module 1405 may be programmed or configured to perform some or all of the functionality associated with retrieving information from one or more databases 1413. In this regard, the database look-up module 1405 may receive requests from one or more of the modules of server 1400 (such as communication module 1404, authorization module 1408, or settlement module 1409) for information that may be stored in one or more of the databases 1413.)
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
         update a transaction journal with a transaction journal entry identifying a transfer from the second customer ledger in an amount equal to the authorization value; ([0112] The database look-up module 1405 may then determine and query an appropriate database. The database update module 1406 may be programmed or configured to maintain and update the databases 1413, such as authorization database 1414, user accounts 
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
          incorporate the one service option identifier and the service option value into the service option authorization message (e.g. settlement request including transaction information) ; and ([0064] The information can also include access and communication information such as security parameters, IP addresses, batch interfaces, etc.[0066] In accordance with an embodiment, for all inbound and outbound settlement requests the system can capture the details of the settlement including the settlement entities, the specific PAN, transaction type, amount and currency.)
         transmit the service option authorization message (e.g. settlement request including transaction information) to the ledger server (e.g. Payment Processing Network 110), wherein ( [0026] As used herein, an "electronic wallet" or "digital wallet" can store user profile information, payment information, bank account information, and/or the like and can be used in a variety of transactions, such as but not limited to ecommerce, social networks, money transfer/ personal payments, mobile commerce, proximity payments, gaming, and/or the like for retail purchases, digital goods purchases, utility payments, purchasing games or gaming credits from gaming websites, transferring funds between users, and/or the like. [0115] The 
           the service option authorization message (e.g. settlement request including transaction information) excludes particulars of the second customer ledger ([0064] The information can also include access and communication information such as security parameters, IP addresses, batch interfaces, etc.[0066] In accordance with an embodiment, for all inbound and outbound settlement requests the system can capture the details of the settlement including the settlement entities, the specific PAN, transaction type, amount and currency.)
         Examiner notes that because the particulars of the second customer ledger have not been established, what parts of the message are included or excluded in reference to the particulars is unclear. Therefore, because the metes and bounds of the particulars have not been established, the claim limitation does not differentiate from the prior art.
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.


Regarding claim 7, Pourfallah teaches: The data processing network according to claim 6, further comprising a first communications device distinct from the second communications device, wherein the first computer server is configured to: 
          receive a first credential (e.g. transaction type field) and the one service option identifier from the first communications device; ([0053] The gateway services can distinguish between different types of transactions. This determination can be made based on the product ID and transaction type field of each request.)
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
         determine a first customer ledger from the first credential; (([0112] The database look-up module 1405 may be programmed or configured to perform some or all of the functionality associated with retrieving information from one or more databases 1413. In this regard, the database look-up module 1405 may receive requests from one or more of the modules of server 1400 (such as communication module 1404, authorization module 1408, or settlement module 1409) for information that may be stored in one or more of the databases 1413.)
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured 
        associate the first customer ledger with the one service option identifier; ([0115] The server computer may have access to one or more databases 210, such as authorization database 1414. Each of the databases shown in this example may comprise more than one database, and may be located in the same location or at different locations. The authorization database 1414 may contain information related to a payment device and/or a payment account, as well as any other suitable information (such as transaction information) associated with the payment account.)
	transmit the at least one service option initiation message (e.g. transaction request) to the ledger server; (Payment processing Network 110)
	receive a first action notification (e.g. initial activation) from the first communications device (e.g. MMP), the first action notification including the one service option identifier; ([0056] The CCPS 304 can also generate a onetime use PAN, including 16 digit account number, expiration date and CVV2 when a request is received from the MMP. The CCPS can also provide ability to configure the account activation period for onetime use PAN and static unlocked PAN. This activation period can be defined in hours and represents the time a PAN will be available for use from the time the initial creation.)
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	transmit the first ledger update request to the ledger server (e.g. payment processing network 110); ([0116] These devices may be used, for instance, to receive, transmit, process, and/or store data related to any of the functionality described above. As would be 
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to transmit data to one device would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	receive the first ledger update authorization from the ledger server (e.g. payment processing network 110); ([0093] The estimate may be based upon, for example, previous sales revenue for the corresponding period from the previous year. The estimate may be modified by including further historical data analysis to provide a trend analysis for revenue and modifying the revenue figure from the previous corresponding period by incorporating the trend line or trend analysis.)
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	determine the first customer ledger from the first ledger update authorization; ([0112] The database look-up module 1405 may be programmed or configured to perform some or all of the functionality associated with retrieving information from one or more databases 1413. In this regard, the database look-up module 1405 may receive requests from one or more of the modules of server 1400 (such as communication module 1404, authorization module 1408, or settlement module 1409) for information that may be stored in one or more of the databases 1413.)

	update a transaction journal with a transaction journal entry identifying the first [partial] transfer into the first customer ledger; and ([0112] The database look-up module 1405 may then determine and query an appropriate database. The database update module 1406 may be programmed or configured to maintain and update the databases 1413, such as authorization database 1414, user accounts database 1415, device identifier database 1416 and mobile network operator database 1417. In this regard, the database update module 1406 may receive information about a user, financial institution, a payment device, and/or current or past transaction information from one of the modules discussed herein. This information may then be stored in the appropriate location in the database 1413 using any suitable storage process.)
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	transmit to the first communications device a first payment notification confirming the first [partial] transfer, wherein ([0088] A variation of the method of the first and third aspects of the present invention may also be used to provide funds to the first party based upon expected revenue for an upcoming period, for example, based upon expected 
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the at least one initiation message (e.g. OFT or AFT message) and the first ledger update request exclude the first credential (e.g. transaction type field) and ([0089] In accordance with an embodiment, each transaction type can include its own specific elements. For example, in a cash-in transaction, agent assisted domestic cash- in transactions can use an OFT message, and self-service transactions can use an AFT message. In a cash-in transaction, the initial message from the consumer's MMP to the CCPS can include the consumer's device ID, amount, the agent's device ID.)
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	exclude particulars of the first customer ledger ([0064] The information can also include access and communication information such as security parameters, IP addresses, batch interfaces, etc. [0066] In accordance with an embodiment, for all inbound and outbound 
         Examiner notes that because the particulars of the second customer ledger have not been established, what parts of the message are included or excluded in reference to the particulars is unclear. Therefore, because the metes and bounds of the particulars have not been established, the claim limitation does not differentiate from the prior art.

Pourfallah does not explicitly teach partial transfer, however Deinhardt teaches at least ‘partial transfer’”:
	[0084] In another embodiment of the third aspect of the present invention, the amount of funds transferred to the first party in step (b) equals a percentage of the amount calculated in step (a). The percentage may be agreed upon between the first party and the second party. The percentage may, for example, be between 90% and 99% of the total amount calculated in step (a), or between 95% and 99% of the amount, such that the amount of funds transferred equals 90-99%, or 95-99% of the amount calculated in step (a).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transaction processing system of Pourfallah to include the a partial transfer aspect of the ledger system of Deinhardt in order to show intent, prevent errors and to protect investments as Deinhardt states:
[0004] Late payment of accounts receivable by debtors impacts negatively on the business or government organization that issued the accounts. Late payment of accounts receivable can cause cash flow difficulties to the party that issued the accounts. Late payment can require the party that issued the account to obtain bank or other lending organization finance to provide operating cash flow to run the business. Such finance attracts interest that is payable by the party that issued the account, thereby negatively impacting on the profit of that party. The party that issues the account may also have to employ additional staff in their accounting section to recover aged debts or outsource collection of aged debts to outside collection agencies. In either case, increased costs follow.



Regarding claim 10, Pourfallah teaches: The data processing network according to claim 9, wherein the second computer server is further configured to: 
	receive a second action notification from the second communications device, the second action notification including the one service option identifier; and ([0056] The CCPS 304 can also generate a onetime use PAN, including 16 digit account number, expiration date and CVV2 when a request is received from the MMP. The CCPS can also provide ability to configure the account activation period for onetime use PAN and static unlocked PAN. This activation period can be defined in hours and represents the time a PAN will be available for use from the time the initial creation.)
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	transmit (e.g. send) the second ledger update request to the ledger server (e.g. payment processing network 110) in response to receiving the second action notification (e.g. account is closed), wherein ([0060] The CCPS 304 can also provide the ability to store mapping of each PAN to a service provider (MMO/MNO) and a device identifier. Currency of each PAN can be specified. CCPS can also provide a service/API to create and update the mapping of device identifiers to PANs under each M MO/MM P. Each service request can include service provider ID, device identifier, PAN, optionally a Consumer Defined Account Name, Expiration date, and Currency, MMP account identifier, and Agent ID. In accordance 
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the second ledger update request excludes particulars of the second customer ledger ([0060] The CCPS 304 can also provide the ability to store mapping of each PAN to a service provider (MMO/MNO) and a device identifier. Currency of each PAN can be specified. CCPS can also provide a service/API to create and update the mapping of device identifiers to PANs under each M MO/MM P. Each service request can include service provider ID, device identifier, PAN, optionally a Consumer Defined Account Name, Expiration date, and Currency, MMP account identifier, and Agent ID. In accordance with an embodiment, the CCPS can also provide the capability to deactivate/remove a mapping from the repository in the event that an account is closed. Each MMP can send a periodic file (weekly/monthly) with a list of deactivated device identifiers accounts to CCPS 304.)
         Examiner notes that because the particulars of the second customer ledger have not been established, what parts of the message are included or excluded in reference to the particulars is unclear. Therefore, because the metes and bounds of the particulars have not been established, the claim limitation does not differentiate from the prior art.
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a 
	In regards to claims 18, System claim 18 corresponds generally to system claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 11, Pourfallah teaches: The data processing network according to claim 9, further comprising a first communications device distinct from the second communications device, wherein the first computer server is configured to: 
	receive a first credential (e.g. transaction type field) and the one service option identifier from the first communications device (e.g. MMP) ; ([0053] The gateway services can route each response from the MMP to the request originator, and provide a real time connectivity interface with the consumer's or agent's MMP to request authorization and receive approval or decline confirmation. The gateway services can distinguish between different types of transactions. This determination can be made based on the product ID and transaction type field of each request.)
	determine a first customer ledger from the first credential (e.g. transaction type field) ; ([0112] The database look-up module 1405 may be programmed or configured to perform some or all of the functionality associated with retrieving information from one or more databases 1413. In this regard, the database look-up module 1405 may receive requests from one or more of the modules of server 1400 (such as communication module 1404, authorization module 1408, or settlement module 1409) for information that may be stored in one or more of the databases 1413.)
	associate the first customer ledger (e.g. CCPS) with the one service option identifier (e.g. product ID); ([0053] The CCPS 304 can include a gateway services module 306 used to connect to payment processing networks, such as Visa Net. The gateway services can 
	receive the second ledger update authorization from the ledger server (e.g. payment processing network 110); ([0032] In accordance with an embodiment, a MNO can be an MMO and either can be referred to as a service provider. [0033] As used herein, a Mobile Money Platform (MMP) refers to the platform providing the technology and/or operations for the mobile money service. [0053] The gateway services can also capture and log message responses from each MMP for audit purposes. The gateway services can route each response from the MMP to the request originator, and provide a real time connectivity interface with the consumer's or agent's MMP to request authorization and receive approval or decline confirmation.)
	determine the first customer ledger from the one service option identifier; ([0053] The CCPS 304 can include a gateway services module 306 used to connect to payment processing networks, such as Visa Net. The gateway services can support authorization, routing, file staging, and delivery services, and provide secure connectivity to the payment processing networks. In accordance with an embodiment, the gateway services can evaluate incoming messages and determine an appropriate MMP to which to route the messages to deliver the message content. The gateway services can distinguish between different types of transactions. This determination can be made based on the product ID and transaction type field of each request.)
	update a transaction journal with a transaction journal entry identifying the second [partial] transfer into the first customer ledger; and ([0112] The database look-
	transmit to the first communications device (e.g. MMP) a second payment notification confirming the second [partial] transfer, wherein ([0085] At step 2, the MMP 904 authenticates the payor based on the provided passcode, and verifies that funds are available in the payor's account. The MMP can then debit the payor's account and reformat the transaction details into a second transaction request to be sent to the processing platform 906. The processing platform 906 can then reformat the information in the second transaction request into a financial message, such as an OCT, to be sent to payment processing network 908.)
	the second ledger update request excludes the first credential (e.g. transaction type field) and excludes particulars of the first customer ledger ([0060] The CCPS 304 can also provide the ability to store mapping of each PAN to a service provider (MMO/MNO) and a device identifier. Currency of each PAN can be specified. CCPS can also provide a service/API to create and update the mapping of device identifiers to PANs under each M MO/MM P. Each service request can include service provider ID, device identifier, PAN, optionally a Consumer Defined Account Name, Expiration date, and Currency, MMP account identifier, and Agent ID. In accordance with an embodiment, the CCPS can also provide the capability to deactivate/remove a mapping from the repository in the event that an account is 
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain or database or computer processor would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.

	Pourfallah does not explicitly teach partial transfer, however Deinhardt teaches at least ‘partial transfer’”:
	([0084] In another embodiment of the third aspect of the present invention, the amount of funds transferred to the first party in step (b) equals a percentage of the amount calculated in step (a). The percentage may be agreed upon between the first party and the second party. The percentage may, for example, be between 90% and 99% of the total amount calculated in step (a), or between 95% and 99% of the amount, such that the amount of funds transferred equals 90-99%, or 95-99% of the amount calculated in step (a). [0088] A variation of the method of the first and third aspects of the present invention may also be used to provide funds to the first party based upon expected revenue for an upcoming period, for example, based upon expected sales revenue for an upcoming period. Accordingly, in a fourth aspect, the present invention provides a method for providing funds to a first party comprising: [0089] a) estimating revenue for the first party for an upcoming period; [0090] b) transferring funds from the second party to the first party based on the estimated revenue.)
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transaction processing system of Pourfallah to include the a 
[0004] Late payment of accounts receivable by debtors impacts negatively on the business or government organization that issued the accounts. Late payment of accounts receivable can cause cash flow difficulties to the party that issued the accounts. Late payment can require the party that issued the account to obtain bank or other lending organization finance to provide operating cash flow to run the business. Such finance attracts interest that is payable by the party that issued the account, thereby negatively impacting on the profit of that party. The party that issues the account may also have to employ additional staff in their accounting section to recover aged debts or outsource collection of aged debts to outside collection agencies. In either case, increased costs follow.

	In regards to claims 19, System claim 19 corresponds generally to system claim 11, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
	Applicant argues on pages 28-34 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of computer implemented means, the claims are concerned with accelerating work through the use of incentive contracts. Which falls clearly within the scope of certain methods of organizing human activity.
	Examiner notes that though using the word ‘invention’, Applicant is aware of the thrust of the invention as it was the Examiner’s intent to not imply invention but to say “the metes and bounds of the recited claims.” It is apparent to one of ordinary skill that the disclosure establishes the context of a third party facilitating the steps and record keeping for a transaction between two entities having accounts. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, storing, comparing, confirming, validating, and transmitting aspects of certain methods of organizing human activity” and “The metes and bounds of the recited claims are directed to a method that allows two entities to conduct a 
	Further, Examiner notes that the court cases referenced by the applicant in the arguments were not the basis for the 101 rejection rather 2019 PEG guideline.
	Applicant argues on pages 34-39  of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 1 comparing Applicant’s claims to a multitude of recited court cases that have no bearing upon the metes and bounds of the recited claims.	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant
claims the scope of the claims recite similar features to the referenced court cases. However, Examiner respectfully disagrees. None of the recited cases are factually analogous to the present claims.
	Applicant argues on pages 39-41 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of manipulating data storage and data transfer that facilitate the specific work assignments for a business transaction and the recording of said transactions in a ledger.
	Applicant’s specification clearly recites “[0004] This patent application discloses a ledger server, a data processing network, and an associated method in which the ledger server receives service option initiation messages (notifying of a service option selection) and service option 
	The claims as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Applicant argues that a number of federal court cases are factually analogous to the presently recited claims. The court cases demonstrate a significant improvement to the claimed technology as opposed to automating the abstract idea by using a computer to accomplish an abstract task or of assigning work. None of the recited federal cases are factually analogous to the metes and bounds of the presently recited claims.  
	Applicant argues on page 42-45 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2B.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. 
	Applicant argues on pages 16-28 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments and has reconsidered finding prior art that more closely reads to the applicants claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	* A US-20170154333; Gleeson; A method of downloading an electronic product to a pin-pad terminal involves the pin-pad terminal transmitting to a network gateway a transaction proposal for an electronic product from a network device, and receiving from the network gateway a transaction proposal response generated by the network gateway in response to the transaction proposal.
	* B US-20160306982; Seger; A system and method configured for providing a cryptographic platform for exchanging information. One or more information transactions including encrypted information may be generated and/or provided to a distributed ledger.
	 * C US-20150120567;  VAN ROOYEN; A system and method for monitoring third party access to a restricted item is provided. Key data is embedded in the restricted item, the key data being associated with a store of value and usable to conduct a transaction against the store of value. A record of the transaction becomes visible in a transaction ledger. The transaction ledger is monitored to determine whether a transaction against the store of value has occurred, and the restricted item is designated as accessed by a third party in the event that a transaction against the store of value has occurred.
	* D US-20120179476; MUNCY; A computer-implemented method, system, and program product are provided for ensuring payment for a successful sales lead that is provided to a product vendor. A plurality of customer leads are received from a lead provider web site, the customer leads including at least customer information and a product preference.

	* F US-20080092139; Ruby; Embodiments of the present invention may be used to combine multiple atomic "component" transactions into a single extended transaction through message passing. The multiple component transactions that comprise a single extended transaction may, in combination, perform a single computation.
	* G US-20180114205; Thomas; Embodiments receive, at a node of a blockchain distributed network, an interaction record associated with an interaction between a payor entity and a payee entity. The system accesses and updates a distributed ledger based on communications from the block chain and determines, from the distributed ledger, a net position between the entity and a third party.
	* H US-20190172059; Castagna; Embodiments of the present invention provide a system operatively connected with a block chain distributed network and for using the block chain distributed network for providing aggregate tracking and threshold triggering.
	* I US-20190356674; Irazabal; a method that includes one or more of receiving a request for performing a post-commit validation of a chain of blocks on a distributed ledger, the chain of blocks being encrypted using an encryption key, requesting cooperation from one or more auditor nodes associated with the distributed ledger, each auditor node comprising a partial secret of a decryption key corresponding to the encryption key, and in response to receiving partial secrets from a minimum threshold of auditor nodes, recovering the decryption key based on the received partial secrets, decrypting the chain of blocks based on the recovered decryption key, and validating content included within the chain of blocks.

	* K US-20190311148; Andrade; In the system and method, a digital file is broken down into file fragments and one or more fragments are stored on a distributed ledger or distributed ledgers, and the remaining (one or more) fragments are stored off the distributed ledger, e.g., on a secure server or servers, and/or on a user device or devices.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685